Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         April 25, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    STATE OF WASHINGTON,                                              No. 48696-2-II

                                  Respondent,

           v.

    CAITLIN MIRANDA ALLRED,                                       UNPUBLISHED OPINION

                                  Appellant.

          JOHANSON, P.J. — Caitlin Allred appeals her unlawful possession of methamphetamine

conviction.1 She argues that her conviction is supported by insufficient evidence because the State

failed to prove that she had dominion and control over the methamphetamine. We affirm.

                                                 FACTS

                                   I. BACKGROUND AND CHARGING

          In September 2015, C.S.2 worked as a confidential informant (CI) and arranged to meet

Allred to buy heroin from her. C.S. and Allred met in the bathroom of a store and Allred gave

C.S. what turned out to be “fake” heroin. 1 Report of Proceedings (RP) at 31. In October, police

officers had C.S. follow up with Allred about the “fake” heroin and to arrange another buy. 1 RP


1
    RCW 69.50.4013.
2
    We use initials to protect the informant’s confidentiality.
No. 48696-2-II


at 31. Allred was eventually charged with delivery of a material in lieu of a controlled substance,

second degree robbery, and unlawful possession of methamphetamine.

                                              II. TRIAL

        C.S., several law enforcement officials, and a forensic scientist for the Washington State

Patrol Crime Lab testified for the State. C.S. tried to arrange a second buy with Allred to take

place at the store where they met the first time. But Allred replied that she would rather meet at

Allred’s home. Three additional times during her testimony, C.S. referred to a travel trailer where

she met Allred as Allred’s home.

        In October, C.S. met with Allred in the travel trailer. A search of C.S. before the attempted

buy did not reveal any drugs on C.S. In the trailer, C.S. and Allred entered the bathroom together,

Allred took the buy money from C.S., and Allred said, “‘Don’t ever call me again. Get out of

here.’” 1 RP at 77.

        C.S. was in the trailer for only three to four minutes before she exited and told awaiting

officers that Allred had robbed her of the buy money. Police officers approached the trailer and

asked the occupants to exit. A police officer immediately arrested Allred. Police officers then

entered the trailer and removed Allred’s boyfriend, Jack Daniels. Allred and Daniels gave consent

for police to search the trailer and a police officer procured a search warrant as well.

        Officers found two methamphetamine bongs, one methamphetamine pipe, and several

baggies containing white residue. One of these baggies was seized from a drawer across from the

bedroom and later testing confirmed it contained methamphetamine.

        After the State rested, Daniels testified. Daniels owned the trailer. When asked if Allred

was staying in the trailer “on a full-time basis,” Daniels testified, “Well, I guess you could say that.


                                                   2
No. 48696-2-II


I mean, come and go.” 2 RP at 209. On cross-examination, when asked again if Allred “was

living with” him, Daniels said, “Yes.” 2 RP at 224. According to Daniels, Allred kept a few of

her belongings at the trailer. When the police arrived, Allred was talking to one of the other men

in the bedroom. Daniels also testified that, in connection with the officers’ discovery of drugs and

drug paraphernalia in the trailer, he had pleaded guilty to possession of methamphetamine. The

defense rested after Daniels’s testimony.

       The jury found Allred guilty of delivery of a material in lieu of a controlled substance and

unlawful possession of methamphetamine and not guilty of robbery. Allred appeals only the

unlawful possession conviction.

                                            ANALYSIS

       Allred argues that insufficient evidence exists to support her conviction because the State

merely established her proximity to the methamphetamine, but did not establish constructive

possession.3 We disagree.

                                     I. STANDARD OF REVIEW

       To determine whether sufficient evidence supports a conviction, we view the evidence in

the light most favorable to the State and determine whether any rational jury could have found the

elements of the crime beyond a reasonable doubt. State v. Engel, 166 Wn.2d 572, 576, 210 P.3d

1007 (2009). “‘Substantial evidence’ is evidence sufficient to persuade a fair-minded person of

the truth of the asserted premise.” State v. Homan, 181 Wn.2d 102, 106, 330 P.3d 182 (2014).




3
  Although Allred filed a statement of additional grounds, it is blank; therefore, we do not address
it.
                                                 3
No. 48696-2-II


       In claiming insufficient evidence, the defendant necessarily admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it. State v. Drum, 168 Wn.2d 23,

35, 225 P.3d 237 (2010). Any inferences “‘must be drawn in favor of the State and interpreted

most strongly against the defendant.’” Homan, 181 Wn.2d at 106 (quoting State v. Salinas, 119

Wn.2d 192, 201, 829 P.2d 1068 (1992)).

                        II. RULES OF LAW: CONSTRUCTIVE POSSESSION

       To establish unlawful possession of a controlled substance, the State must prove a

defendant possessed methamphetamine or its salts and isomers without a valid prescription. RCW

69.50.4013(1), .206(d)(2). Possession of a controlled substance may be actual or constructive.

State v. Staley, 123 Wn.2d 794, 798, 872 P.2d 502 (1994). Actual possession requires physical

custody. State v. Cantabrana, 83 Wn. App. 204, 206, 921 P.2d 572 (1996). Constructive

possession is established by showing that the defendant had dominion and control over the

controlled substance or the premises containing it. State v. Callahan, 77 Wn.2d 27, 31, 459 P.2d

400 (1969); State v. Cote, 123 Wn. App. 546, 549, 96 P.3d 410 (2004).

       “Dominion and control” means that the item “may be reduced to actual possession

immediately.” State v. Jones, 146 Wn.2d 328, 333, 45 P.3d 1062 (2002). “Exclusive control is

not necessary to establish constructive possession,” Cote, 123 Wn. App. at 549, but mere presence

and proximity to the contraband is insufficient. State v. Spruell, 57 Wn. App. 383, 389, 788 P.2d

21 (1990). Physical proximity should be considered when evaluating whether dominion and

control exist. State v. Hagen, 55 Wn. App. 494, 499, 781 P.2d 892 (1989).

       When a person has dominion and control over premises, it creates a rebuttable presumption

that the person has dominion and control over items on the premises. State v. Reichert, 158 Wn.


                                                4
No. 48696-2-II


App. 374, 390, 242 P.3d 44 (2010). We look at the totality of the circumstances to determine

whether substantial evidence establishes circumstances from which the jury could reasonably infer

that the defendant had dominion and control over the contraband. Cote, 123 Wn. App. at 549-50.

                      III. SUFFICIENT EVIDENCE SUPPORTS THE CONVICTION

       Here, testimony established that when police arrived at the trailer, Allred was in the

bedroom and the methamphetamine was found in a drawer across from the bedroom. The evidence

of Allred’s presence in the trailer and proximity to the methamphetamine alone would be

insufficient to establish dominion and control over the methamphetamine. Spruell, 57 Wn. App.

at 389. However, the State presented additional evidence that Allred lived at the trailer, considered

the trailer her home, and thus had dominion and control over the premises. Accordingly, Allred

had dominion and control over the methamphetamine. Sufficient evidence supports Allred’s

conviction for unlawful possession of methamphetamine.

       Allred relies on Cote, Callahan, and Spruell to argue that the evidence here is insufficient

to support a finding of constructive possession. Allred’s reliance on these cases is unavailing.

                                             A. COTE

       In Cote, officers noticed a stolen truck in the driveway of a home when they served an

arrest warrant on the resident. 123 Wn. App. at 547-48. The resident told the officers that Cote

arrived in the truck with another man. Cote, 123 Wn. App. at 548. The officers arrested Cote

inside the house for an outstanding felony warrant. Cote, 123 Wn. App. at 548. Inside the truck,

officers found a syringe and components of a methamphetamine lab, including jars containing

chemicals. Cote, 123 Wn. App. at 548.




                                                 5
No. 48696-2-II


       At trial, the State presented evidence that Cote was a passenger in the truck and his

fingerprint was on one of the jars. Cote, 123 Wn. App. at 548. But Division Three of this court

opined that Cote was not arrested in or near the truck, that Cote was seen as only a passenger, and

that no evidence showed that the jar containing Cote’s fingerprint was found in the passenger area

of the truck. Cote, 123 Wn. App. at 550. The Cote court held that the State did not establish

Cote’s dominion and control of the truck or the contraband: the evidence established only that

Cote was at one point in proximity to the jar and touched it. 123 Wn. App. at 550.

       Here, Daniels confirmed that Allred lived with him in the trailer in October 2015 and kept

belongings there. C.S. testified that the trailer was Allred’s home. C.S. further testified that Allred

told C.S. to “[g]et out” of the trailer. 1 RP at 77. And unlike in Cote, Allred was arrested at the

trailer where the methamphetamine was found. This evidence demonstrates that Allred resided in

the trailer and had greater dominion and control over the trailer than Cote had as the passenger of

the truck.

                                            B. CALLAHAN

       In Callahan, police found drugs on a houseboat, near the defendant, who admitted he

handled the drugs earlier that day. 77 Wn.2d at 28-29. The defendant stated that he had stayed on

the houseboat for two or three days before his arrest, but denied living there. Callahan, 77 Wn.2d

at 28. Our Supreme Court held that where there was no evidence that the defendant resided at the

houseboat or kept clothing or personal toilet articles on the houseboat, there was no showing that

he had dominion or control over the houseboat. Callahan, 77 Wn.2d at 31.

       The Callahan court also considered dominion and control over the drugs and noted that

another individual testified that the drugs belonged to him, that he brought them onto the boat, that


                                                  6
No. 48696-2-II


he had not sold them or given them to anyone else, and that he had sole control over them. 77

Wn.2d at 31. This testimony was also substantiated by others who were on the boat at the time of

the defendant’s arrest and by persons who had seen him with the drugs earlier that day. Callahan,

77 Wn.2d at 31. The State did not contradict this evidence. Callahan, 77 Wn.2d at 31. Thus, the

Callahan court held that only purely circumstantial evidence pointed to any dominion or control

by the defendant over the drugs, and it would be unreasonable to rely on such evidence where

“undisputed direct proof places exclusive possession in some other person.” 77 Wn.2d at 31-32.

       Unlike in Callahan, here the testimony showed that Allred maintained residence at the

trailer. And here there was no undisputed direct proof placing exclusive possession of the

methamphetamine with someone other than Allred. The police officer who searched C.S. testified

that she did not find drugs on C.S. before the attempted buy. This establishes that C.S. did not

bring the methamphetamine into the trailer. And although Daniels testified that he pleaded guilty

to possession of methamphetamine, he did not testify that he had sole control over the

methamphetamine.

                                           C. SPRUELL

       Finally, in Spruell, the defendant was arrested in close proximity to cocaine found in a

house, and his fingerprints were on a plate containing white powder residue. 57 Wn. App. at 384.

The State did not present evidence that the defendant had dominion and control over the premises.

Spruell, 57 Wn. App. at 387-88. Rather, the State argued that the defendant only had dominion

and control over the drugs based on his proximity to the drugs and the fingerprint on the plate that

appeared to have had cocaine on it. Spruell, 57 Wn. App. at 388.




                                                 7
No. 48696-2-II


          Division One of this court observed that there was no evidence in the record of the

defendant having any connection with the house or the cocaine except as a visitor and “being

present and having a fingerprint on a dish which appeared to have contained cocaine immediately

prior to the forced entry of the police.” Spruell, 57 Wn. App. at 388. The Spruell court held that

this evidence of presence in the home and proximity to the drugs was insufficient. 57 Wn. App.

at 389.

          Here, testimony established that when police arrived at the trailer, Allred was in the

bedroom and the methamphetamine was found in a drawer across from the bedroom. As in Spruell,

this evidence of Allred’s presence in the trailer and proximity to the drugs is insufficient to

establish dominion and control over the methamphetamine. 57 Wn. App. at 389. But unlike in

Spruell, the State presented evidence that Allred lived at the trailer, considered the trailer her home,

and thus had dominion and control over the premises.

                                          IV. CONCLUSION

          We view the evidence and any inferences from the evidence in the light most favorable to

the State. Engel, 166 Wn.2d at 576; Homan, 181 Wn.2d at 106. Based on the totality of the

circumstances, a reasonable jury could have found that Allred lived at the trailer, and therefore

Allred had dominion and control over the trailer and the methamphetamine. Through Daniels’s

testimony, Allred attempted to rebut this evidence, but the jury was free to disregard Daniels’s

testimony. It was reasonable for the jury to find, based on the State’s evidence, that Allred lived

at the trailer and therefore had dominion and control of the trailer and the methamphetamine. We

hold that any rational jury could have found the elements of unlawful possession of




                                                   8
No. 48696-2-II


methamphetamine beyond a reasonable doubt. Engel, 166 Wn.2d at 576. Sufficient evidence

supports Allred’s unlawful possession of methamphetamine conviction.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, P.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                9